NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MING ZHEN LIN,                                  No.    20-73030

                Petitioner,                     Agency No. A212-980-668

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2021**
                             San Francisco, California

Before: THOMAS and McKEOWN, Circuit Judges, and MOLLOY,*** District
Judge.

      Ming Zhen Lin, a native and citizen of China, petitions for review of a

decision by the Board of Immigration Appeals (“BIA”) affirming the denial by an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
immigration judge (“IJ”) of his application for asylum.1 We review the agency’s

“legal conclusions de novo and its factual findings for substantial evidence.”

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc)

(citations omitted). We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition.

       Substantial evidence supports the agency’s adverse credibility

determination. The record adequately supports the agency’s conclusion that Lin’s

testimony regarding his trip to Japan was implausible, given that Lin was unable to

recall any details about the voyage. See Singh-Kaur v. INS, 183 F.3d 1147, 1152–

53 (9th Cir. 1999) (concluding that vague and implausible testimony supported

adverse credibility determination). In addition, the agency permissibly relied upon

inconsistencies between Lin’s testimony and his corroborating documents. Manes

v. Sessions, 875 F.3d 1261, 1264 (9th Cir. 2017) (per curiam). Lin’s description of

the injuries he suffered at the hands of the police is contradicted by his medical

treatment records, and his testimony that his wife is not a Christian is contradicted

by her letter.




       1
        Lin’s opening brief does not address the agency’s denial of his applications
for withholding and protection under CAT, thus waiving any challenge to those
applications. Jin v. Holder, 748 F.3d 959, 964 n.2 (9th Cir. 2014).

                                          2
      In the absence of credible testimony, Lin failed to establish that he is eligible

for asylum. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION DENIED.




                                          3